DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an illuminator device configured to”, “data storage device configured to”, “a display device configured to”, and “the processing arrangement is configured to” in claims 38 and 47.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	
Claim Objections
6.	Claim 47 is objected to because of the following informality.  
Regarding Claim 47, line 1, change “claim” to –claim 46--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 38-40, 43-45, 48, 52, and 55-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Development of a pulsed backscatter-absorption gas-imaging system and its application to the visualization of natural gas leaks”, Applied Optics, vol. 37, No.18, 20 June 1998, by Kulp et al (hereinafter Kulp).

1.-37. (Canceled) 
 
  
Regarding Claim 38, Kulp teaches a system for detecting a predetermined gas in a scene under observation (Fig. 1, Abstract, Page 3916, Sec. 4), wherein the system comprises: 
an infrared camera (Page 3913, Col 2, para. 1: IR FPA’s, Page 3917, Col 1, 3rd para.: camera) arrangement configured to acquire infrared images of the scene under observation at a predetermined frame rate (Page 3917, Col 1, para. 3: frame rate of 90 Hz); 
an illuminator device (Page 3916, Col 2, para. 1, Sec. 4: tunable laser source) configured to radiate photons at a predetermined wavelength to the scene under observation (tunable laser thus teaches a predetermined wavelength), wherein the illuminator device is strobed at a predetermined strobing frequency between an ON state in which photons at the predetermined wavelength are radiated to the scene under observation, and an OFF state in which photons of the predetermined wavelength are not radiated to the scene under observation (Page 3916, Col 2, para. 1, Sec. 4: generate short (~7-ns) 30-Hz IR pulses (i.e. the strobing frequency) thus teaches On state and OFF state), and wherein the strobing frequency of the illuminator device (Page 3916, Col 2, para. 1, Sec. 4: generate short (~7-ns) 30-Hz IR pulses (i.e. the strobing frequency) is associated with the predetermined frame rate of the infrared camera arrangement (Page 3917, Col 1, para. 3: frame rate of 90 Hz) such that active infrared images are acquired by the infrared camera arrangement during the ON state of the illuminator device and passive infrared images are acquired by the infrared camera arrangement during the OFF state of the illuminator device in an alternating fashion at the predetermined frame rate (Page 3917, Col 1, para. 3: The camera was controlled by the Amber ProView system, a universal FPA driver that allows user programmable FPA exposure and readout. The laser was triggered by a ProView clock output at a rate of 30 Hz. The camera was clocked at a frame rate of 90 Hz in a repetitive three-frame operation referred to as the bias-sum-subtract mode. During the first frame of the operation a digital frame buffer is filled with an array of identical positive numerical values (thereby biasing the buffer with nonzero values) (i.e. the active infrared images are acquired by the infrared camera arrangement during the ON state of the illuminator device). During the second frame a passive scene image (i.e. the passive infrared images are acquired by the infrared camera arrangement during the OFF state of the illuminator device) is recorded by the FPA and summed to the buffer. The final frame triggers the firing of the laser. In that frame an active-plus-passive image is recorded by the FPA and subtracted from the buffer.); 
a processing arrangement (Fig. 2 @ Computer), wherein the processing arrangement comprises: 
data storage device configured to store at least one prior infrared image acquired by the infrared camera arrangement, wherein the prior infrared image is either an active infrared image or a passive infrared image (Page 3917, Col 1, para. 3: During the second frame a passive scene image is recorded by the FPA and summed to the buffer (i.e. the data storage device)); and 
at least one processor configured to compare at least one current infrared image acquired by the infrared camera arrangement (Page 3917, Col 1, para. 3: The final frame triggers the firing of the laser. In that frame an active-plus-passive image is recorded by the FPA, i.e. the current infrared image) with the at least one prior infrared image stored in the data storage device (Page 3917, Col 1, para. 3: and subtracted from the buffer, i.e. the prior infrared image stored in the data storage device) and generate an output signal in response to said comparison (Page 3917, Col 1, para. 3: At the end of the three-frame cycle the numerical remainder in the buffer represents a biased active-only image which generates an output signal in response to said comparison), wherein the current infrared image is either a passive infrared image or an active infrared image (Page 3917, Col 1, para. 3: The final frame triggers the firing of the laser. In that frame an active-plus-passive image is recorded by the FPA and subtracted from the buffer. At the end of the three-frame cycle the numerical remainder in the buffer represents a biased active-only image. Only this image is displayed on the screen at a refresh rate of 30 Hz.); and 
a display device (Fig. 2 @ Video display) configured to display an output image based at least on the output signal generated by the processing arrangement so as to facilitate detection of the particular predetermined gas, in use (Page 3917, Col 1, para. 3: At the end of the three-frame cycle the numerical remainder in the buffer represents a biased active-only image. Only this image is displayed on the screen at a refresh rate of 30 Hz.).  

Regarding Claim 39, Kulp teaches wherein one or both of the predetermined strobing frequency and the predetermined frame rate is selected so that the infrared camera arrangement acquires at least one active image during every ON state of the illuminator device, and at least one passive image during every OFF state of the illuminator device (Page 3917, Col 1, para. 3: The camera was controlled by the Amber ProView system, a universal FPA driver that allows user programmable FPA exposure and readout. The laser was triggered by a ProView clock output at a rate of 30 Hz. The camera was clocked at a frame rate of 90 Hz in a repetitive three-frame operation referred to as the bias-sum-subtract mode. During the first frame of the operation a digital frame buffer is filled with an array of identical positive numerical values (thereby biasing the buffer with nonzero values) (i.e. the active infrared images are acquired by the infrared camera arrangement during the ON state of the illuminator device). During the second frame a passive scene image (i.e. the passive infrared images are acquired by the infrared camera arrangement during the OFF state of the illuminator device) is recorded by the FPA and summed to the buffer. The final frame triggers the firing of the laser. In that frame an active-plus-passive image is recorded by the FPA and subtracted from the buffer.).  

Regarding Claim 40, Kulp teaches wherein the predetermined frame rate is associated with the predetermined strobing frequency in that the predetermined frame rate is related to the predetermined strobing frequency, wherein the predetermined frame rate is a multiple of the predetermined strobing frequency (Page 3917, Col 1, para. 3: The camera was controlled by the Amber ProView system, a universal FPA driver that allows user programmable FPA exposure and readout. The laser was triggered by a ProView clock output at a rate of 30 Hz. The camera was clocked at a frame rate of 90 Hz in a repetitive three-frame operation). 
Regarding Claim 43, Kulp teaches wherein the output signal corresponds to a processed output image representative of the difference/s between the at least one current infrared image and the at least one prior infrared image, wherein the processed output image is indicative of an amount of flux absorbed by the gas to be detected (Page 3917, Col 1, para. 3: The camera was controlled by the Amber ProView system, a universal FPA driver that allows userprogrammable FPA exposure and readout. The laser was triggered by a ProView clock output at a rate of 30 Hz. The camera was clocked at a frame rate of 90 Hz in a repetitive three-frame operation referred to as the bias-sum-subtract mode. During the first frame of the operation a digital frame buffer is filled with an array of identical positive numerical values (thereby biasing the buffer with nonzero values). During the second frame a passive scene image is recorded by the FPA and summed to the buffer. The final frame triggers the firing of the laser. In that frame an active-plus-passive image is recorded by the FPA and subtracted from the buffer. At the end of the three-frame cycle the numerical remainder in the buffer represents a biased active-only image. Only this image is displayed on the screen at a refresh rate of 30 Hz.). 
Regarding Claim 44, Kulp teaches wherein the infrared camera arrangement comprises a single narrow bandwidth filter centered substantially at, or around, a gas absorption wavelength of the particular predetermined gas selected for detection (Page 3917, Col 1, para. 2: A cold filter installed in the camera limited collected radiation to a bandpass of 440 nm centered on the methane Q branch. This is positioned at the peak of the methane Q-branch absorption, the frequency to which the laser was tuned. Although it is desirable to make the bandpass as narrow as possible, it was limited by the need to maintain a filter angular acceptance at least equal to the fy1 ray bundle. This corresponds to a bandpass of roughly 470 nm.).  
Regarding Claim 45, Kulp teaches wherein the infrared camera arrangement is an infrared video camera arrangement configured to acquire infrared video images in a continuous fashion (Abstract: video visualization of natural gas leak. Page 3912, Col 1, Sec. 1: a scene is imaged in a real-time video format as it is illuminated by laser radiation that is absorbed by the gas to be detected.).

Regarding Claim 48, Kulp teaches wherein the predetermined wavelength at which the illuminator device radiates photons is based on the predetermined gas to be detected (Page 3912, Col 1, Sec. 4: the laser as tuned to the peak of the relatively broad methane Q-branch absorption).  

Regarding Claim 52, Kulp teaches a method of detecting a predetermined gas (See Claim 38 rejection. Note: Apparatus claim can be used to implement method claim), wherein the method comprises:
radiating photons at a predetermined wavelength towards a scene under observation in a strobed fashion at a predetermined strobing frequency such that photons at the predetermined wavelength are radiated to the scene under observation, and photons at the 4predetermined wavelength are not radiated to the scene under observation in an alternating fashion according to the predetermined strobing frequency (See Claim 38 rejection. Note: Apparatus claim can be used to implement method claim); 
acquiring infrared images from the scene under observation at a predetermined frame rate, wherein the predetermined frame rate is associated with the predetermined strobing frequency such that active infrared images are acquired while photons at the predetermined wavelength are radiated to the scene under observation, and passive infrared images are acquired while photons at the predetermined wavelength are not radiated to the scene under observation in an alternating fashion at the predetermined frame rate (See Claim 38 rejection. Note: Apparatus claim can be used to implement method claim); 
storing at least one prior infrared image acquired from the scene under observation, wherein the at least one prior infrared image is either an active infrared image or a passive infrared image (See Claim 38 rejection. Note: Apparatus claim can be used to implement method claim), 
comparing at least one current infrared image acquired with the stored at least one prior infrared image, wherein the at least one prior infrared image is either a passive infrared image or an active infrared image (See Claim 38 rejection. Note: Apparatus claim can be used to implement method claim); 
generating an output signal in response to said comparison (See Claim 38 rejection. Note: Apparatus claim can be used to implement method claim); and 
displaying an output image on a display device based at least on the generated output signal so as to facilitate detection of the particular predetermined gas (See Claim 38 rejection. Note: Apparatus claim can be used to implement method claim).  

Regarding Claim 55, Kulp teaches wherein the method comprises:  
5collecting photons from the scene under observation with a lens having a field of view (Fig. 1, 2, Page 3919, Col 2, para. 1: a relatively broad bandpass filter to accept the full ray bundle from the f/1 lens and the need to use a long (~200-s) integration time to read out fully the charge from the FPA.); 
projecting, with the lens, photons collected to a detector (Fig. 1, 2, Page 3919, Col 2, para. 1: a relatively broad bandpass filter to accept the full ray bundle from the f/1 lens and the need to use a long (~200-s) integration time to read out fully the charge from the FPA.); 
filtering photons projected from the lens with an optical filter thereby to allow only projected photons at a predetermined wavelength to pass through to the detector (Fig. 1, 2, Page 3919, Col 2, para. 1: a relatively broad bandpass filter to accept the full ray bundle from the f/1 lens and the need to use a long (~200-s) integration time to read out fully the charge from the FPA.);
generating electrical signals in response to filtered photons of a predetermined wavelength being received by the detector (See Claim 52 rejection) (Also see Fig. 1,2); and 
generating an infrared image of the scene under observation based on the electrical signals received from the detector, wherein the generated infrared image is the acquired infrared image (See Claim 52 rejection) (Also see Fig. 1,2).  

Regarding Claim 56, Kulp teaches wherein the method comprises cooling the detector to, and maintaining the detector at, a temperature between a range of approximately 60K and 75K (Page 3917, Col 1, para. 2: typically operated at 77 K but can be pumped on to reach temperatures near 65 K.); or wherein 
the method comprises cooling the optical filter to, and maintaining the optical filter at, a temperature between a range of approximately 85K and 95K.  

Regarding Claim 57, Kulp teaches One or more non-transitory computer-readable storage media storing instructions that, when executed by one or more processors (Fig. 1 @ Computer, inherently teaches the limitations), cause: 
radiating photons at a predetermined wavelength towards a scene under observation in a strobed fashion at a predetermined strobing frequency such that photons at the predetermined wavelength are radiated to the scene under observation, and photons at the predetermined wavelength are not radiated to the scene under observation in an alternating fashion according to the predetermined strobing frequency (See Claim 38, 52 rejection); 
acquiring infrared images from the scene under observation at a predetermined frame rate, wherein the predetermined frame rate is associated with the predetermined strobing frequency such that active infrared images are acquired while photons at the predetermined wavelength are radiated to the scene under observation, and passive infrared images are acquired while photons at the predetermined wavelength are not radiated to the scene under observation in an alternating fashion at the predetermined frame rate (See Claim 38, 52 rejection);  
6storing at least one prior infrared image acquired from the scene under observation, wherein the at least one prior infrared image is either an active infrared image or a passive infrared image (See Claim 38, 52 rejection), 
comparing at least one current infrared image acquired with the stored at least one prior infrared image, wherein the at least one prior infrared image is either a passive infrared image or an active infrared image (See Claim 38, 52 rejection); 
generating an output signal in response to said comparison; and 
displaying an output image on a display device based at least on the generated output signal so as to facilitate detection of the particular predetermined gas (See Claim 38, 52 rejection).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 41 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kulp.
 
Regarding Claim 41, Kulp teaches wherein the predetermined frame rate is associated with the predetermined strobing frequency in that the predetermined frame rate is a multiple of the predetermined strobing frequency, and wherein the predetermined frame rate is at least multiple times that of the predetermined strobing frequency (See Claims 38, 40 rejection) but does not explicitly teach an even multiple and at least twice or four times.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (even multiple, at least twice or four times), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use the frame rate is an even multiple of the predetermined strobing frequency, and wherein the predetermined frame rate is at least twice or four times that of the predetermined strobing frequency.

Regarding Claim 53, Kulp teaches wherein the predetermined frame rate is associated with the predetermined strobing frequency in that the predetermined frame rate is an even multiple of the predetermined strobing frequency, wherein the predetermined frame rate is approximately twice or four times the predetermined strobing frequency (See Claim 41 rejection. Note: Apparatus claim can be used to implement method claim).  


10.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kulp in view of US Patent Pub. No. 2011/0038507 A1 by Hager (hereinafter Hager).

Regarding Claim 42, Kulp teaches wherein the system comprises a shutter which is one of an electronic shutter, a mechanical shutter, and an electro-mechanical shutter configured to strobe the illuminator device.  

However, Hager teaches a mechanical shutter (Par. [0109]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kulp by Hager such that wherein the system comprises a shutter which is one of an electronic shutter, a mechanical shutter, and an electro-mechanical shutter configured to strobe the illuminator device is accomplished in order to shape the beam to obtain a predictable result.  
 
11.	Claims 46-47 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Kulp in view of US Patent Pub. No. 2012/0314080 A1 by Lee et al (hereinafter Lee).

Regarding Claim 46, Kulp teaches wherein the system and the infrared camera arrangement (See Claim 38 rejection) but does not explicitly teach comprises a visible light camera arrangement configured to acquire visible light images of the scene under observation, wherein the infrared camera arrangement and the visible light camera arrangement have substantially the same or similar field of view, and wherein the visible light camera arrangement is a visible light video camera arrangement configured to acquire visible light video images.  

However, Lee teaches a visible light camera arrangement (Fig. 4 @ 112, Par. [0048-0049]) configured to acquire visible light images of the scene under observation, wherein the infrared camera arrangement (Fig. 4 @ 114, Par. [0048-0049]) and the visible light camera arrangement have substantially the same or similar field of view (Fig. 4, Par. [0053]: same region, i.e. the same field of view), and wherein the visible light camera arrangement is a visible light video camera arrangement configured to acquire visible light video images (Abstract, Par. [0048-0049]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kulp by Lee such that a visible light camera arrangement configured to acquire visible light images of the scene under observation, wherein the infrared camera arrangement and the visible light camera arrangement have substantially the same or similar field of view, and wherein the visible light camera arrangement is a visible light video camera arrangement configured to acquire visible light video images is accomplished in order to create a composite image to accurately determine a gas leak time and gas leakage points to carry out maintenance (Lee, Abstract, Par. [0009]).

Regarding Claim 47, Kulp teaches, wherein the processing arrangement and the infrared image (See Claim 38 rejection) but does not explicitly teach is configured to combine the output signal generated thereby with an output from the visible light camera arrangement to generate a combined signal representative of an infrared image of the scene under observation superimposed onto a visible image of the scene under observation, wherein the combined signal corresponds to the output image displayed by the display device.  

However, Lee teaches combine the output signal generated thereby with an output from the visible light camera arrangement to generate a combined signal representative of an infrared image of the scene under observation superimposed onto a visible image of the scene under observation (Fig. 4. Abstract, Par. [0003, 0012, 0058]), wherein the combined signal corresponds to the output image displayed by the display device (Fig. 1 @ 200, Par. 0070]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kulp by Lee such that combine the output signal generated thereby with an output from the visible light camera arrangement to generate a combined signal representative of an infrared image of the scene under observation superimposed onto a visible image of the scene under observation, wherein the combined signal corresponds to the output image displayed by the display device is accomplished so that the administrator can monitor the gas monitoring area in real time using the administrator terminal (Lee, Par. [0070]) to accurately determine a gas leak time and gas leakage points to carry out maintenance (Lee, Abstract, Par. [0009]).

Regarding Claim 54, Kulp as modified by Lee teaches wherein the method comprises: 
acquiring visible light images of the scene under observation (See Claim 47 rejection. Note: Apparatus claim can be used to implement method claim); 
combining the generated output signal with a signal representative of an acquired visible light image to generate a combined signal representative of an image of the scene under observation superimposed onto a visible image of the scene under observation (See Claim 47rejection. Note: Apparatus claim can be used to implement method claim); and 
displaying the combined signal on the display device (See Claim 47 rejection. Note: Apparatus claim can be used to implement method claim).  

12.	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kulp in view of US Patent Pub. No. 2015/0369730 A1 by Schmidt et al (hereinafter Schmidt).

Regarding Claim 49, Kulp teaches wherein the illuminator device is selected from a group comprising an infrared illuminator (See Claim 38 rejection, teaches infrared camera thus inherently teaches infrared illuminator), but does not explicitly teach wherein the infrared illuminator is in the form of a heated electrical filament arrangement, and wherein the laser is in the form of a quantum cascade laser.  

However, Schmidt teaches wherein the infrared illuminator (Par. [0073]: infrared light souces) is in the form of a heated electrical filament arrangement (Par. [0021]: thermal imaging camera 100 detects heat patterns in a scene by receiving energy emitted in the infrared-wavelength spectrum from the scene and processing the infrared energy to generate a thermal image thus teaches the infrared illuminator is in the form of a heated electrical filament arrangement), and wherein the laser is in the form of a quantum cascade laser (Par. [0064]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kulp by Schmidt such that wherein the illuminator device is selected from a group comprising an infrared illuminator, wherein the infrared illuminator is in the form of a heated electrical filament arrangement, and wherein the laser is in the form of a quantum cascade laser is accomplished in order to perform gas imaging processes based upon a particular target gas (Schmidt, Par. [0073]) by any appropriate sources for emitting desired wavelengths of light toward a target scene (Schmidt, Par. [0064]).

13.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kulp in view of US Patent Pub. No. 20080231719 A1 by Benson et al (hereinafter Benson).

Regarding Claim 50, Kulp teaches wherein all or a majority of the system (See Claims 38, 40 rejection) but does not explicitly teach is located in a suitable housing.

However, Benson teaches wherein all or a majority of the system is located in a suitable housing (Fig. 1 @ 102, Par. [0033]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kulp by Benson such that wherein all or a majority of the system is located in a suitable housing is accomplished in order to protect the system from external damage.

14.	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Kulp in view of US Patent No. 6157033 by Chudnovsky et al (hereinafter Chudnovsky).

Regarding Claim 51, Kulp teaches the system (See Claims 38, 40 rejection) but does not explicitly teach comprises a laser pointer to assist a user to orient the system to the scene under observation. 

However, Chudnovosky teaches a laser pointer (Fig. 1 @ 12, Col 3, line 18-19. Also see Abstract) to assist a user to orient the system to the scene under observation (Col 3, line 18-19. Also see Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kulp by Chudnovsky such that the system comprises a laser pointer is accomplished in order to indicate a position of invisible infrared beam on a target (Chudnovsky, Abstratc).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886